Per Curiam.
The premises were not subject to the requirements of subdivision 4 of section 153 of the Building Code. They were excepted by section 151, and this was acquiesced in and, indeed, asserted by plaintiff’s counsel on the trial. The case for plaintiff is, therefore, remitted to the proposition, whether the construction of the stairs was inherently dangerous. We are of the opinion that the evidence fails to establish it. It was conceded that this was not a tenement house. Negligence cannot, therefore, be predicated on the absence of artificial light. (See Stacy v. Shapiro, 212 App. Div. 723, 726.) The defect in the stairs now asserted relates to the height of the risers and as to that the evidence did not establish it to be unusual or dangerous, or of such a construction that a fall by its user should reasonably have been anticipated. Moreover, the building department’s certificate of occupancy of this new building, issued such a brief period prior to the accident, justified the defendant’s leasing of the premises in the absence of some happening or of an obviously dangerous condition from which legal notice to him could be ascribed.
*203The judgment and order should be reversed upon the law and the facts, with costs, and the complaint dismissed, with costs.
Kelly, P. J., Jaycox, Manning, Kapper and Lazansky, JJ., concur.
Judgment and order denying motion to set aside verdict reversed upon the law and the facts, with costs, and complaint dismissed, with costs.